[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant requests to revise plaintiff's complaint dated March 14, 1990 with respect to paragraphs 5, 9 and 11  as the specific amounts recited therein.
The court has reviewed memoranda of each party. Since the issues of the amounts have not yet been made an issue for the jury to decide, the parties are left to have the judge at time of trial decide if the amounts recited are issues for the jury to decide.
Accordingly, request to revise to delete amounts at this time is denied.
MEADOW, J.